Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 23, 2015

                                    No. 04-14-00472-CV

                                  ARC PARKLANE, INC.,
                                        Appellant

                                              v.

                                      Arvel SEALS, Jr.,
                                          Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-10177
                           Honorable Larry Noll, Judge Presiding


                                       ORDER
       On August 5, 2014, we abated this interlocutory appeal pending the Texas Supreme
Court’s disposition of the same issue in other cases from this court. The Texas Supreme Court
decided the matter in the other cases and issued its mandate. Appellant filed an unopposed
motion to reinstate this appeal for the remaining issues to be resolved.
Appellant’s motion is GRANTED. We reinstate this accelerated appeal of an interlocutory order
on this court’s docket. Appellant’s brief is due within TWENTY DAYS of the date of this order.
See TEX. R. APP. P. 38.6(a).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court